Name: COUNCIL REGULATION (EEC) No 1568/93 of 14 June 1993 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  technology and technical regulations;  marketing
 Date Published: nan

 No L 154/42 Official Journal of the European Communities 25. 6 . 93 COUNCIL REGULATION (EEC) No 1568/93 of 14 June 1993 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community 1 . in Article 11 ( 3 ), '1 April 1993' and '1 September 1993 ' shall be replaced respectively by '1 April 1994' and '1 September 1994'; 2 . in Article 16 (3 ), '1 April 1993' and '1 September 1993 ' shall be replaced respectively by '1 April 1994' and '1 September 1994'; 3 . in Article 17 (3 ), '1 September 1993 ' shall be replaced by '1 September 1994'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Articles 11 and 16 of Regulation (EEC) No 2332/92 ( 4 ) and Article 6 (2 ) of Regulation (EEC) No 4252/88 ( 5 ) fix the maximum sulphur dioxide content of sparkling wines and of liqueur wines; whereas those Articles provide for the presentation by 1 April 1993 of a report from the Commission to the Council on those contents, together, where appropriate, with proposals; whereas the measures proposed should be consistent with others that the Commission is required to draft in the near future; whereas the abovementioned deadline should be postponed to that end; whereas the same is true of the deadline of 1 September 1993 laid down in Article 17 ( 3 ) of Regulation (EEC) No 2332/92, Article 2 Regulation (EEC) No 4252/88 is hereby amended as follows : In Article 6 (2 ), '1 April 1993 ' and '1 September 1993 ' shall be replaced respectively by '1 April 1994' and '1 September 1994'. HAS ADOPTED THIS REGULATION: Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993 . Article 1 Regulation (EEC) No 2332/92 is hereby amended as follows: This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH H OJ No C 80, 20. 3 . 1993 , p. 52 . ( 2 ) OJ No C 150, 31 . 5 . 1993 . ( 3 ) OJ No C 129, 10 . 5 . 1993, p. 25 . (4 ) OJ No L 231 , 13 . 8 . 1992, p. 1 . ( 5 ) OJ No L 373, 31 . 12. 1988 , p . 59 . Regulation as last amended by Regulation (EEC) No 1759/92 (OJ No L 180, 1 . 7. 1992, p. 31 ).